--------------------------------------------------------------------------------

EXHIBIT 10.25
 
[chinatel2.jpg]
 
Second Amended and Restated Independent Contractor Agreement


1.  Parties


This Independent Contractor Agreement ("Agreement") is between China Tel Group,
Inc. ("ChinaTel") and Isidoro Gutierrez ("Independent Contractor").


2.  Term of this Agreement


The term of this Agreement shall be effective as of January 1, 2009 and shall
expire March 31, 2010 ("Term").


3.  Services to be Performed by Independent Contractor


Independent Contractor shall perform professional services (the “Services”) of
the following general description as an independent contractor to ChinaTel
acting as its Chief Administrative Officer during the entire Term of this
Agreement.  The Services include, but are not limited to: (i) coordination of
long-range and annual planning in collaboration with the Chief Executive Officer
and the Board of Directors; (ii) supervising the administrative staff and
directing administrative operations; (iii) managing the operation and
maintenance of the corporate office; (iv) administering and supporting, in
conjunction with the Chief Executive Officer and the Chief Operating Officer,
all aspects of the ChinaTel’s operations; (v) acting as the representative and
advocate of ChinaTel with government agencies, insurance companies, community
and local business groups and organizations; and (iv) managing the provision of
all administrative services to ChinaTel through outside consultants.


4.  Payment


ChinaTel shall pay Independent Contractor for the Services described above for a
fixed fee of 460,245 shares of ChinaTel's Series A common stock issued as
restricted stock pursuant to SEC Rule 144 under the U.S. Securities Act of 1933
("Independent Contractor Fee"), which amount is in addition to 3,772,803 shares
paid to Independent Contractor under the prior independent contractor
agreement(s) between the parties.  The Independent Contractor Fee shall be paid
as soon as is practical following the parties’ execution of this Agreement.


5.  State and Federal Taxes


Independent Contractor shall assume full responsibility for the payment of any
taxes (or any other obligations or payments) that may be claimed as owed by any
unit of government, as a result of remuneration paid to Independent Contractor
for the performance of the Services.  This includes income, Social Security,
Medicare and self-employment taxes. Independent Contractor shall also pay all
unemployment contributions related to the performance of the
Services.  Independent Contractor shall defend and indemnify ChinaTel with
regard to any such payments.


6.  Fringe Benefits


Independent Contractor shall not be eligible to receive any employee benefits
from ChinaTel, including, but not limited to, medical, dental, vision, long-term
disability, accidental death and dismemberment, flexible spending account,
mental health services, family and medical care leave benefits, vacation
benefits and participation in any ChinaTel 401 (k) plan.
 

--------------------------------------------------------------------------------



7.  Independent Contractor Status


The parties intend Independent Contractor to act as an independent contractor in
the performance of the Services. Independent Contractor shall have the right to
control and determine the methods and means of performing the Services.
Independent Contractor shall use his own expertise and judgment in performing
the Services, recognizing that ChinaTel is relying on Independent Contractor to
consult, when appropriate, with employees of ChinaTel and its subsidiaries and
affiliated companies.


8.  Other Clients of Independent Contractor


(a)  
ChinaTel understands that, in addition to providing services to ChinaTel on its
matters, Independent Contractor may be retained, directly or indirectly, by
other entities or individuals to provide services separate and apart from the
Services. Independent Contractor shall be responsible for following appropriate
procedures to avoid any breach of client confidentiality or any conflicts of
interest on the part of Independent Contractor which regard to the performance
of the Services. These procedures include, but are not limited to, the
following:



(b)  
The parties associated with any matter for which Independent Contractor is
retained outside of the Services must be processed in advance for conflicts with
ChinaTel and any of its subsidiaries and affiliated companies (collectively,
"ChinaTel Group"). If a conflict of interest exists or appears to exist,
Independent Contractor shall not perform any services for such third party,
unless and until the conflict is resolved.



(c)  
Independent Contractor shall use Independent Contractor's own letterhead and
business cards, and not those of ChinaTel, when providing service to its clients
outside of this Agreement. Independent Contractor's shall use Independent
Contractor's own letterhead for engagement letters and all other correspondence
on matters not associated with the Services.



(d)  
Independent Contractor shall not utilize any ChinaTel personnel or resources on
any matters for a client outside of this Agreement. Should Independent
Contractor desire to utilize the services of such personnel or resources on any
such matter, Independent Contractor must first obtain prior written approval
from the Chief Executive Officer of ChinaTel.



(e)  
Independent Contractor shall bill any client not associated with this Agreement
using Independent Contractor's own letterhead or billing form.



(f)  
Independent Contractor shall not discuss with his other clients the Services
being performed pursuant to this Agreement; likewise, Independent Contractor
shall not discuss with any ChinaTel personnel issues pertaining to Independent
Contractor's work for his other clients.



9.  Assistants


Independent Contractor, at Independent Contractor's sole expense, may employ
assistants as Independent Contractor deems appropriate to perform the Services.
Independent Contractor shall be responsible for paying these assistants and
expenses attributable to them, including income, Social Security, Medicare taxes
and unemployment contributions. Independent Contractor shall maintain Worker's
Compensation Insurance for all his employees in connection with their work on
the Services.


10.  Equipment and Supplies


Independent Contractor, at Independent Contractor's sole expense, shall provide
all equipment, tools and supplies necessary to perform the Service.
 
2

--------------------------------------------------------------------------------



11.  Expenses


Independent Contractor shall be responsible for all expenses required for the
performance of the Services, which shall be included in the Independent
Contractor Fee, except such travel and other expenses as are approved in advance
by ChinaTel.


12.  Confidential Information


In order to assist Independent Contractor in the performance of the Services,
ChinaTel may supply Independent Contractor, from time to time, with information
concerning ChinaTel and the ChinaTel Group, and their respective customers and
suppliers, hereinafter referred to as "Confidential Information." Independent
Contractor shall hold confidential and not disclose to others, either directly
or indirectly, any and all Confidential Information, propriety information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
financial data and other business information which may be learned from ChinaTel
and/or the ChinaTel Group before and during the term of this Agreement, unless
the same have been furnished directly to Independent Contractor by ChinaTel and
Independent Contractor is advised in writing by ChinaTel that such information
is not Confidential Information. Independent Contractor acknowledges that the
terms and conditions of this Agreement are deemed confidential by ChinaTel and
agrees not to disclose any information regarding it to any third party, without
ChinaTel's prior written consent. All documents containing Confidential
Information shall be returned to ChinaTel, and no copies shall be retained by
Independent Contractor on the termination or expiration of this Agreement.
Notwithstanding the foregoing, such duty of confidentiality shall not extend to
information which is or comes into the public domain, is rightfully obtained for
third parties under a duty of confidentiality, or which is independently
developed without reference to ChinaTel's Confidential Information. The duties
of confidentiality imposed by this Agreement shall survive any termination or
expiration of this Agreement for a period of three (3) years. All data and
information developed by Independent Contractor (including notes, summaries, and
reports), while performing the Services, shall be kept strictly confidential and
shall not be revealed to third parties, without ChinaTel's prior written consent
thereto. All such data and information shall be delivered to ChinaTel by
Independent Contractor at ChinaTel's request.


13.  Dispute Resolution


If a dispute arises relating to this Agreement or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, claims of discrimination or any other claims under any federal, state
or local law or regulation now in existence or hereinafter enacted, and as
amended from time to time (“Dispute”), the parties shall attempt in good faith
to settle the Dispute through mediation conducted by a mediator to be mutually
selected by the parties. The parties shall share the costs of the mediator
equally. Each party shall cooperate fully and fairly with the mediator, and
shall reach a mutually satisfactory compromise of the Dispute. If the Dispute is
not resolved within thirty (30) days after it is referred to the mediator, it
shall be resolved through final and binding arbitration, as specified in this
Section 13.


Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), sitting in Orange County, California, for resolution by
a single arbitrator acceptable to both parties. If the parties fail to agree to
an arbitrator within ten (10) days of a written demand for arbitration being
sent by one party to the other party, then JAMS shall select the arbitrator
according to the JAMS Rules for Commercial Arbitration. The arbitration shall be
conducted pursuant to the California Code of Civil Procedure and the California
Code of Evidence. The award of such arbitrator shall be final and binding on the
parties, and may be enforced by any court of competent jurisdiction. In the
event of arbitration to resolve a Dispute, the prevailing party shall be
entitled to recover its attorney's fees and other out-of-pocket costs incurred
in connection therewith from any non-prevailing party involved therein.
 
3

--------------------------------------------------------------------------------



14.  Assignment of the Agreement; Delegation of Responsibilities; Successors and
Assignees


Independent Contractor shall not assign any of his rights under this Agreement
or delegate any of his responsibilities without the prior written consent of
ChinaTel, which may be exercised in its sole discretion. This Agreement binds
and benefits the heirs, successors and assignees of the parties to this
Agreement, subject to the prohibition on assignments contained in this Section
14.


15.  Notices


All notices, requests and demands to or upon a party hereto, to be effective,
shall be in writing and shall be sent: (i) certified or registered mail, return
receipt requested; (ii) by personal delivery against receipt; (iii) by overnight
courier; or (iv) by facsimile and, unless otherwise expressly provided herein,
shall be deemed to have been validly served, given, delivered and received: (a)
on the date indicated on the receipt, when delivered by personal delivery
against receipt or by certified or registered mail; (b) one business day after
deposit with an overnight courier; or (c) in the case of facsimile notice, when
sent. Notices shall be addressed as follows:


ChinaTel Group, Inc.
12520 High Bluff Drive, Suite 145
San Diego, CA  92130
Fax No. (858) 259-6661
Attention: George Alvarez


Isidoro Gutierrez
27751 Homestead Road
Fax No. (949) 585-0072
Attention: Isidoro Gutierrez


16.  Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without resort to California's conflict-of-laws rules.


17.  Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to be one and the same agreement.


18.  Waiver


If one party waives any term or provision of this Agreement at any time, that
waiver will be effective only for the specific instance and specific purpose for
which the waiver was given. If either party fails to exercise or delays
exercising any of his or her rights or remedies under this Agreement, the party
retains the right to enforce that term or provision at a later time.


19.  Severability


If any court determines that any provision of this Agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable, and such provision shall be modified, amended or limited only to
the extent of necessary to render it valid and enforceable.
 
4

--------------------------------------------------------------------------------



20.  ChinaTel's Responsibilities


ChinaTel shall be responsible to keep Independent Contractor apprised of facts
pertinent to the Services and to review and comment concerning documents
prepared by Independent Contractor.


21.  Entire Agreement and Modification


This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of this Agreement with respect to its subject matter. This Agreement may
not be amended, except in writing signed by both parties.


China Tel Group, Inc.






By /s/ George Alvarez                          
George Alvarez
Title: Chief Executive Officer




Isidoro Gutierrez






By /s/ Isidoro Gutierrez                         
Isidoro Gutierrez
Title: Chief Administrative Officer
 
5

--------------------------------------------------------------------------------

 